Filed 9/9/20 In re T.P. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    In re T.P., a Person Coming Under
    the Juvenile Court Law.


    THE PEOPLE,
            Plaintiff and Respondent,                                   A158633
    v.
                                                                        (Contra Costa County
    T.P.,
                                                                        Super. Ct. No. J1400871)
            Defendant and Appellant.


                                           MEMORANDUM OPINION1
            T.P. appeals from the juvenile court’s disposition order committing her
to juvenile hall for a maximum confinement term of two years and 327 days.
T.P. contends, and the People agree, that the juvenile court miscalculated her
maximum confinement term and custody credits. We conclude the juvenile
court erred and will modify the disposition order.




1      We resolve this case by a memorandum opinion pursuant to California
Standards of Judicial Administration, section 8.1. We therefore recite the
facts only as necessary to resolve the issues on appeal.

                                                               1
                 FACTUAL AND PROCEDURAL BACKGROUND
      After T.P.’s arrest in Sacramento County on November 23, 2016, the
Sacramento County District Attorney filed a juvenile wardship petition under
Welfare and Institutions Code section 602, subdivision (a),2 alleging that T.P.
had committed felony assault with a deadly weapon (Pen. Code, § 245,
subd. (a)(1); count one), three counts of felony vandalism (Pen. Code, § 594,
subd. (b)(1); counts two through four), and two counts of misdemeanor
battery (Pen. Code, § 242; counts five and six). T.P. admitted counts two and
six, and the juvenile court dismissed the remaining counts. The matter was
transferred to Contra Costa County, and on September 14, 2017, the Contra
Costa juvenile court ordered wardship over T.P. with no termination date and
committed her to juvenile hall to participate in the “Girls in Motion”
program.
      In October 2017, the probation department filed a notice of probation
violation, and T.P. admitted the violation. In November 2017, the juvenile
court ordered T.P. to return to juvenile hall for completion of the Girls in
Motion program. In April 2018, following T.P.’s completion of the
institutional component of Girls in Motion, the juvenile court set aside its
prior commitment order and ordered the probation department to find a
placement for T.P. On May 3, 2018, T.P. was released to placement at
Children’s Home of Stockton.
      On July 25, 2018, T.P. was arrested in San Joaquin County, and the
San Joaquin County District Attorney filed a juvenile wardship petition
alleging that T.P. had committed one count of misdemeanor vandalism (Pen.
Code, § 594, subd. (b)(2)(A); count one) and two counts of misdemeanor


2     Further statutory references are to the Welfare and Institutions Code
unless otherwise indicated.

                                        2
assault by means likely to produce great bodily injury (Pen. Code, § 245,
subd. (a)(4); counts two and three). Counts two and three were later
amended to allege violations of misdemeanor battery (Pen. Code, § 242). T.P.
admitted the counts in the amended petition, and the juvenile court ordered
the matter to be transferred back to Contra Costa County. On September 4,
2018, the Contra Costa County juvenile court continued its April 2018
placement order. On September 25, 2018, T.P. was released to placement at
Keep Youth Journeying Onward.
      In December 2018, the probation department filed a notice of probation
violation by T.P. She was arrested on December 3, 2018. T.P. admitted the
violation, and the juvenile court continued its April 2018 placement order.
On January 10, 2019, T.P. was placed at Keep Youth Journeying Onward.
      In April 2019, the probation department filed another notice of
probation violation by T.P., and she was arrested on April 16, 2019, and later
admitted the violation. The juvenile court continued its April 2018
placement order, and T.P. was placed on home supervision on May 2, 2019.
      In June 2019, the probation department filed another notice of
probation violation by T.P., and she was arrested on June 16, 2019. T.P.
admitted the violation, and the juvenile court continued its April 2018
placement order. T.P. was returned to placement at Koinonia Youth on
August 27, 2019.
      On September 19, 2019, T.P. was arrested again, and the probation
department filed a probation violation notice. T.P. admitted the violation. At
the October 10, 2019, disposition hearing, the juvenile court set aside its prior
placement order and committed T.P. to juvenile hall to participate in the
Girls in Motion program. The court calculated T.P.’s maximum term of
confinement as two years and 327 days.



                                       3
      T.P. timely appealed.
                                 DISCUSSION
      T.P. argues, and the People agree, that the juvenile court miscalculated
the maximum term of confinement as two years and 327 days, when in fact, it
was two years and 205 days. We likewise agree.
      A. Maximum Confinement Term
      When a juvenile court removes a minor from the custody of her parent
or custodian, the order of wardship must specify that the minor may not be
held in physical confinement for a period in excess of the maximum term of
imprisonment that could be imposed on an adult convicted of the same
offense or offenses. (§ 726, subd. (d)(1).) “Section 726 permits the juvenile
court to aggregate terms on the basis of previously sustained section 602
petitions in computing the maximum period of confinement.” (In re Adrian
R. (2000) 85 Cal.App.4th 448, 454.) Here, the sustained counts in the two
petitions against T.P. were one count of felony vandalism, one count of
misdemeanor vandalism, and three counts of misdemeanor battery.
      When aggregating counts and previously sustained petitions, the
maximum term is calculated by adding the upper term for the principal
offense (which is the longest term of imprisonment for any of the offenses),
and one third of the middle term of all remaining subordinate felonies or
misdemeanors. (§ 726, subd. (d)(3); Pen. Code, § 1170.1, subd. (a); In re
Deborah C. (1981) 30 Cal.3d 125, 140.) Here, the upper term for the principal
offense of felony vandalism is three years. (Pen. Code, §§ 594, subd. (b)(1),
1170, subd. (h)(2).) The middle term for the subordinate count of
misdemeanor vandalism is one year, one-third of which is four months. (Pen.
Code, § 594, subd. (b)(2)(A).) The middle term for the subordinate count of
misdemeanor battery is six months, one-third of which is two months. (Pen.



                                       4
Code, § 243, subd. (a).) Thus, T.P.’s maximum term of confinement,
aggregated across her two petitions, totaled three years and ten months.
        B. Custody Credits
        Minors are entitled to credit for days they are in custody prior to the
resolution of the charges against them. (In re Eric J. (1979) 25 Cal.3d 522,
536.) “[W]hen a juvenile court elects to aggregate a minor’s period of physical
confinement on multiple petitions . . . , the court must also aggregate the
predisposition custody credits attributable to those multiple petitions.” (In re
Emilio C. (2004) 116 Cal.App.4th 1058, 1067.) A defendant is entitled to
actual custody credit for “all days of custody” before sentencing (Pen. Code,
§ 2900.5, subd. (a)), “including partial days” (People v. Rajanayagam (2012)
211 Cal.App.4th 42, 48). “Calculation of custody credit begins on the day of
arrest and continues through the day of sentencing.” (Ibid.)
        As of the October 10, 2019, disposition order, T.P. was entitled to a
total of 460 days of custody credits, calculated as follows: eight days from
her arrest on November 23, 2016, through her release on November 30, 2016;
seven days from her detention on September 8, 2017, through the
disposition hearing on September 14, 2017; 231 days from her commitment
to the Girls in Motion program on September 15, 2017, through her release to
placement on May 3, 2018; 63 days from her arrest on July 25, 2018, through
her release to placement on September 25, 2018; 39 days from her arrest on
December 3, 2018, through her release to placement on January 10, 2019; 17
days from her detention on April 16, 2019, through her release to home
supervision on May 2, 2019; 73 days from her arrest on June 16, 2019,
through her release to placement on August 27, 2019; and 22 days from her
arrest on September 19, 2019, through the disposition hearing on October 10,
2019.



                                         5
      When these 460 days of custody credits are applied to T.P.’s aggregated
maximum confinement of three years and 10 months, her remaining
maximum term of confinement is two years and 205 days.
                                 DISPOSITION
      The October 10, 2019, disposition order is modified to state that T.P.’s
maximum term of confinement is two years and 205 days. As modified, the
order is affirmed.




                                       6
              FUJISAKI, ACTING PJ.




We concur.




PETROU, J.




JACKSON, J.




(A158633)




               7